Clifford F. Brown, J.
This case presents four distinct issues for our determination:
(I) Was the trial court correct in permitting the use of a prior unrecorded statement to refresh Mata’s recollection;
(II) Was the testimony of FBI agent Riggio admissible for impeachment purposes;
(III) Did the prosecutor’s repeated references during closing argument to evidence outside the record prejudice the defendant’s rights to such an extent that reversal of his conviction is required; and,
(IV) Would retrial of the defendant constitute double jeopardy?
I. Mata’s testimony.
The state contends that the prior statement of Mata should be treated as substantive evidence under the co-conspirator exception to the hearsay rule. We reject this argument.
In Ohio, the declaration of a co-conspirator is not admis*587sible as an exception to the hearsay rule unless the declaration is made during the course of and in furtherance of the conspiracy or resulting coverup. State v. Shelton (1977), 51 Ohio St. 2d 68. Since the prior statement which implicated Liberatore was made to a person known by the declarant to be an FBI agent, such statement clearly cannot be said to have been made in furtherance of or during the pendency of the conspiracy or cover-up.
Furthermore, there are no guarantees of trustworthiness presented which would allow the admission of such evidence under the statement against interest exception to the hearsay rule. Mata relayed Liberatore’s alleged involvement in the arson in an effort to be accepted into the Witness Protection Program. To be so considered, Mata was required to confess all prior criminal activities. As such, the statement he proffered to FBI agent Riggio was not against his interest, but for his interest.
Even though Mata’s statements to agent Riggio constitute inadmissible hearsay as evidence of the facts stated, the question remains whether such statements may be properly used as a device for refreshing the witness’ recollection.
Under Ohio law as it existed at the time of this trial,3 a party seeking to cross-examine its own witness concerning a prior inconsistent statement was required to show that he was surprised by the adverse testimony. See State v. Diehl (1981), 67 Ohio St. 2d 389, 390; State v. Minneker (1971), 27 Ohio St. 2d 155, 158; State v. Duffy (1938), 134 Ohio St. 16.
In the present case, the prosecution did not claim surprise. Not only had Mata previously denied under oath that he had made the statement to Riggio,4 but Mata’s attorney specifically informed the state that he would likewise do so at trial.
Even if the state could have legitimately claimed it was surprised by Mata’s testimony, it was improper for the trial court to allow the extended questioning of Mata. As this court held in State v. Dinsio (1964), 176 Ohio St. 460:
“ * * * [l]t is error prejudicial to the defendant for the *588court to permit counsel for the state, by continued questioning of the witness, which questions go unanswered, to get before the jury innuendoes and inferences of facts, conditions, and circumstances which the state could not get before the jury by direct testimony of the witness.”
Although Dinsio was predicated upon the witness’ assertion of his Fifth Amendment right to remain silent, there is no reason to distinguish it from the present case. The underlying rationale still applies: It is improper for the state to attempt to prove its case by suggestion rather than evidence.
Through its questioning of Mata the prosecution placed before the jury the content of patently inadmissible evidence. The purpose of the examination was not to refresh the witness’ recollection, but rather to encourage the jury to draw inferences from these questions. Such a prosecutorial tactic constitutes reversible error.
Finally, while limited incorporation of a witness’ prior sworn statements within leading questions designed to refresh his recollection is permissible, we find no precedent sanctioning the recitation of extended unsworn and unrecorded remarks which inculpate the defendant.
We therefore hold that while the initial calling of an uncooperative witness to the stand may be proper, the prosecution is not permitted to put before the jury, under the guise of impeachment, an out of court statement of that witness, by reciting extended unsworn and unrecorded remarks which inculpate the defendant, when there is good reason to believe the witness will decline to testify as desired.
II. Riggio’s testimony.
Even if it had been proper for the state to question Mata in this manner, it is well settled law in Ohio that a party may not impeach its own witness through the testimony of another who then relates from memory the prior inconsistent statement.
In this regard, State v. Minneker, supra, paragraph two of the syllabus, is directly on point:
“A party is not permitted to attack the credibility of his own witness by attempting to prove a witness’ extra judicial oral prior inconsistent statement through the testimony of another who was present when the statement was made and *589who testified from memory as to the substance of the statements which were damaging to the accused.”
Riggio’s testimony added credibility to the prosecution’s suggestion that Mata had made the prior inconsistent statement. Once again this inadmissible evidence was put before the jury. As in Diehl, supra, the reiteration of information contained in the questions propounded to the recanting witness was erroneously admitted. Unlike Diehl, the use of agent Riggio’s testimony for impeachment purposes was sufficiently prejudicial to warrant reversal of the defendant’s conviction in that it constituted the only actual evidence of Mata’s alleged statement.5 The emphasis on the content of this unsworn and unrecorded statement by Riggio’s testimony increased the probability that the jury would consider the statement as substantive evidence, despite any limiting instruction to the contrary.6 Accordingly, we hold that the trial court committed prejudicial error in admitting the testimony of agent Riggio.
III. Prosecutorial misconduct.
Although the prosecution is entitled to a certain degree of latitude in summation, the prosecutorial blunders in this case are too extensive to be excused. Here we do not have simply a brief prosecutorial lapse, but a whole series of instances of misconduct. Indeed, the prosecution presented a textbook example of what a closing argument should not be.
Prosecutor Marino and, to some extent his co-counsel, repeatedly referred to Mata’s oral statement as if it was substantive evidence;7 commented at length on inferences to be drawn from facts not in evidence;8 characterized the defen*590dant in derogatory terms clearly designed to inflame the jury;9 and expressed personal opinions as to the credibility of the witness Mata10 and the guilt of the accused.11
This thoroughly unprofessional conduct prejudiced the defendant’s rights to such an extent as to require reversal.
IY. Double Jeopardy
Defendant argues that since 'a mistrial should have been granted on the grounds of egregious prosecutorial misconduct, the Double Jeopardy Clause of the Fifth Amendment to the United States Constitution precludes retrial. He suggests that retrial is equally unconstitutional in a case where a conviction is reversed on appeal as it would be in a case where a mistrial is declared at trial.
There is authority for the proposition that when a mistrial is declared as a result of “outrageous prosecutorial misconduct and overreaching” the Double Jeopardy Clause prohibits retrial of a criminal defendant. Cf. United States v. Dinitz, *591(1976), 424 U. S. 600. However, this court refuses to equate, for the purpose of invoking the Double Jeopardy Clause, a declaration of a mistrial to a reversal on appeal. As the United States Supreme Court stated in United States v. Jorn (1971), 400 U. S. 470, 484:
“ * * * [T]he crucial difference between reprosecution after appeal by the defendant and reprosecution after a * * * mistrial declaration is that in the first situation the defendant has not been deprived of his option to go to the first jury, and, perhaps, end the dispute then and there with an acquittal. * * * ”
The mere fact that the prosecutorial misconduct which occurred could have been grounds for a mistrial does not negate this distinction. The errors were not made “in order to goad the * * * [defendant] into requesting a mistrial or to prejudice his prospects for an acquittal.” United States v. Dinitz, supra, at 611. There is no conceivable reason why the prosecutor would deliberately engage in impermissible arguments simply for the purpose of having the convictions reversed, thereby allowing the defendant to be retried. Indeed, it is likely that no more evidence will be adduced at defendant’s second trial than at his first.
Retrial for the same offense after reversal of a prior conviction on appeal does not constitute a violation of the constitutional provision prohibiting double jeopardy. See Foran v. Maxwell (1962), 173 Ohio St. 561, 563; Sutcliffe v. State (1849), 18 Ohio St. 469; United States v. Smith (C.A. 6, 1978), 584 F. 2d 759, 761, certiorari denied 441 U. S. 922. A reversal of a judgment in a criminal case merely places the state and the defendant in the same position as they were in before trial.
Accordingly, the judgment of the Court of Appeals is affirmed and the cause remanded for retrial.

Judgment affirmed.

Celebrezze, C. J., W. Brown and Sweeney, JJ., concur. Locher, Holmes and Krupansky, JJ., dissent.

 Ohio has, in fact, retained the requirement of surprise in instances in which a party seeks to impeach its own witness. See Evid. R. 607, effective July 1, 1980.


 On May 30, 1979, Mata denied making the statement at a habeas corpus proceeding.


 The prior inconsistent statement was neither recorded nor made under oath.


 In fact, the court’s instruction was also erroneous. The court instructed the jury that Mata’s statement constituted a declaration made by a co-conspirator and was thus an exception to the hearsay rule. Such an instruction was clearly inapplicable in view of the facts of this case.


 The overwhelming emphasis on the closing argument concerned Mata’s oral statement to Riggio. The prosecution argued that Mata had told the truth when he stated he commited the arson at Liberatore’s direction and that the latter paid him “$1,000 a piece” for those crimes. The court gave no specific cautionary instruction to disregard these improper arguments.


 The prosecution argued that Mata did not testify because the defendant had threatened his safety if he did so: “ * * * [T]his defendant got to John Mata to keep *590him from testifying”; “ * * * he is afraid of Mr. Liberatore”; and “If he wanted to stay with us in this life, folks, he knew what he had to do.”
The record contains no evidence linking the defendant to any such threats and the innuendo was unfounded and unfair.


 Specifically, the prosecution argued the following:
“If you looked at that man Mata, he is a tough guy. A hard nosed goon is what he is. That is the type of individual that a man like Liberatore would hire to commit these types of violence.”
“ * * * We are dealing with thugs, goons, and when Mata testified there, and when Chester Liberatore sits there”; and “ * * * Nobody in unions condone to this type of action. Burnings are what hoods do. Organized crime does burnings.”
The Court of Appeals held that such remarks were not “so inflammatory as to arouse the passion and prejudice of the jury against the appellant.” This court, however, finds it impossible to filter out the impact of these particular phrases in view of the highly objectionable nature of the entire closing argument. Accordingly, we hold that such remarks contribute to our conclusion that the prosecution engaged in improper conduct during closing argument.


 The prosecution stated unequivocally that Mata told the truth to Riggio, and commented upon his “silence of guilt.”


 The record is replete with instances in which the prosecutor expressed his own personal opinion as to the guilt of the accused. The prosecutor based his opinion of guilt upon speculation that the defendant was the focus of an FBI investigation and on Mata’s inadmissible statement made to FBI agent Riggio. Such statements of opinion have been emphatically denounced by this court — especially, as here when predicated on inferences based upon facts outside the evidence. See, e.g., State v. Stephens (1970), 24 Ohio St. 2d 76.